Filed 9/24/15 In re J.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


IN RE J.C., a Person Coming Under the                                H041519
Juvenile Court Law.                                                 (Santa Clara County
                                                                     Super. Ct. No. JV40356)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

J.C.,

         Defendant and Appellant.




                                           I.        INTRODUCTION
         In this juvenile delinquency proceeding, the minor, J.C., admitted that he
committed battery causing serious bodily injury (Pen. Code, §§ 242-243, subd. (d)) and
trespass (Pen. Code, § 602, subd. (m)). The minor was initially placed on probation with
deferred entry of judgment (DEJ) (see Welf. & Inst. Code, § 790 et seq.), but he was
subsequently terminated from DEJ and declared a ward of the court.
         On appeal, the minor contends that the juvenile court abused its discretion by
ordering him to pay $300 in victim restitution for damage to the vehicle in which he was
trespassing. For reasons that we shall explain, we will reverse the restitution order.
                                 II.    BACKGROUND
       A.     Trespass Offense
       On September 8, 2013, officers responded to a report of a disturbance involving
four males in a parking lot. The officers found four males, including the minor, at the
location. Two of the males were on bicycles. The minor and another male were seated
inside of a Mercedes sport utility vehicle. An LCD panel inside the Mercedes was
damaged—it had been “forcibly removed from the vehicle’s dashboard,” but it was still
inside the car. The “data ribbon” of the LCD panel had been cut.
       The minor and his companion were both arrested. No weapons or contraband
were found on them or on the other two males. Both the minor and his companion said
that the LCD panel was already damaged when they got into the Mercedes and that they
had been “just hanging out” inside the vehicle.
       The registered owner of the Mercedes, Quang Hoang, responded to the scene after
being contacted by officers. Hoang owned a business at the location where his vehicle
had been parked. He did not know if he had left the vehicle locked or unlocked. He
estimated the damage to be $1,500. In a victim impact statement that he subsequently
submitted, Hoang indicated he had not repaired the stereo system yet nor submitted an
insurance claim. The vehicle was non-operational because its transmission needed repair.
He planned to fix the transmission first and then look into replacing the stereo system.
       During an interview with the probation officer, the minor reiterated his claim that
he and his companion had not damaged Hoang’s vehicle. According to the minor, he and
his companion had gotten into the vehicle just to smoke marijuana.
       B.     Battery Offense
       On August 20, 2013, officers responded to a report of a fight at a high school. The
minor had punched another student repeatedly, causing the other student to suffer a nasal
fracture.



                                             2
       C.     Procedural History
       On October 30, 2013, the District Attorney filed a Welfare and Institutions Code
section 602 petition alleging that the minor committed felony vandalism on or about
September 8, 2013 (count 1; Pen. Code, § 594, subds. (a) & (b)(1)) and battery causing
serious bodily injury on or about August 20, 2013 (count 2; Pen. Code, §§ 242-243,
subd. (d)).
       The petition was later amended to dismiss count 1 (vandalism) and add an
allegation that the minor committed trespass on or about September 8, 2013 (count 3;
Pen. Code, § 602, subd. (m)).
       On December 10, 2013, after the prosecutor dismissed count 1 (vandalism), the
minor admitted count 2 (battery) and count 3 (trespass). On January 14, 2014, the
juvenile court found the minor eligible and suitable for DEJ, and the court placed the
minor on probation under DEJ.
       In a report filed on April 15, 2014, the probation officer reported that the minor
had failed to comply with the conditions of DEJ. The minor had failed to contact the
probation officer on a bi-weekly basis, failed to report for chemical testing, and been
suspended from school four times. The minor had been cited for felony vehicle theft
(Veh. Code, § 10851), possession of marijuana (Health & Saf. Code, § 11357, subd. (a)),
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), fighting in
public (Pen. Code, § 415, subd. (1)), and possession of Hydrocodone (Health & Saf.
Code, § 11350). On April 15, 2014, the juvenile court terminated the minor from DEJ.
       D.     Restitution Proceedings
       In a brief filed prior to the disposition hearing, the minor argued that he should not
be required to pay restitution to Hoang because there was no evidence that the damage to
the Mercedes was caused by the minor’s conduct. The brief included an investigator’s
report of an interview with Hoang. Hoang told the investigator that the Mercedes had
been parked in the lot outside his business for about a year. Hoang had last been inside

                                              3
the vehicle about a week before the minor was found in the vehicle. Hoang’s $1,500
damage estimate was based on his experience working on vehicles for a living.
       The prosecution submitted a brief arguing that the juvenile court could order
restitution as a condition of probation even if the minor’s trespass was not the cause of
the vehicle damage, because restitution would be a deterrent to future criminality and
help rehabilitate the minor.
       The juvenile court held a disposition hearing on September 22, 2014, declaring the
minor a ward of the court. Regarding restitution, the juvenile court indicated it was
“struggling” with the issue. The court noted that it had “broad powers” but that “it seems
more likely than not that [the minor] did not damage the car.” The court indicated it was
uncertain there was “rehabilitative value” of imposing a restitution order on the minor in
light of evidence indicating that he was struggling with substance abuse and had an
unstable family situation. The court also noted that a restitution order would not serve to
make the victim whole if the vehicle was damaged prior to the trespass. The court found
that the amount of damage—$1,500—had been proven, however.
       The juvenile court then announced its findings, reiterating that it had “broad
discretion” and noting that it was not “wholly convinced” that the minor was “without
any responsibility,” noting that the damage had been discovered after the minor was
found inside of the vehicle. The court indicated it did not think that the minor should be
ordered to pay “the whole $1,500,” however. The court explained it wanted to hold the
minor “accountable for being somewhere he shouldn’t have been” and for “smoking pot,
which is an illegal activity.” The court imposed a restitution order of $300, reiterating
that the restitution was “a consequence of being somewhere you shouldn’t have been,
violating [Hoang’s] property rights, his ability to feel safe in his own car.”




                                              4
       At the end of the September 22, 2014 hearing, the juvenile court dismissed
probation.1

                                   III.    DISCUSSION
       The minor first contends that the restitution order was not authorized by Welfare
and Institutions Code section 730.6. Subdivision (a)(1) of that section provides in
pertinent part, “It is the intent of the Legislature that a victim of conduct for which a
minor is found to be a person described in Section 602 who incurs any economic loss as a
result of the minor’s conduct shall receive restitution directly from that minor.”
       The minor argues that the evidence did not establish that Hoang’s economic loss
was “a result” of the minor’s trespass—that is, the “conduct for which” he was found to
be a person described in Welfare and Institutions Code section 602. (Welf. & Inst. Code,
§ 730.6, subd. (a)(1); see In re T.C. (2009) 173 Cal.App.4th 837, 844 (T.C.) [pursuant to
Welfare and Institutions Code section 730.6, subdivision (a)(1), restitution may be
ordered when “conduct for which the minor is declared a ward of the court under
section 602 results in economic loss to the victim”].)
       However, the juvenile court did not impose the restitution order pursuant to
Welfare and Institutions Code section 730.6, subdivision (a)(1), but rather as a condition
of probation. Pursuant to Welfare and Institutions Code 730, subdivision (b), the juvenile
court “may make any and all reasonable orders for the conduct of the ward” and it “may
impose and require any and all reasonable conditions that it may determine fitting and
proper to the end that justice may be done and the reformation and rehabilitation of the
ward enhanced.”
       The juvenile court’s discretionary power under Welfare and Institutions Code 730
is “broad.” (In re Tommy A. (2005) 131 Cal.App.4th 1580, 1587.) “ ‘The juvenile court


       1
        A probation report filed in advance of the hearing notified the minor that
dismissal of probation would not relieve the minor of the duty to pay restitution.

                                              5
is vested with discretion to order restitution in a manner that will further the legislative
objectives of making the victim whole, rehabilitating the minor, and deterring future
delinquent behavior. [Citations.]’ [Citation.]” (Id. at pp. 1587-1588; see also People v.
Carbajal (1995) 10 Cal.4th 1114, 1123 (Carbajal) [“ ‘a condition of probation which
requires or forbids conduct which is not itself criminal is valid if that conduct is
reasonably related to the crime of which the defendant was convicted or to future
criminality’ ”], quoting People v. Lent (1975) 15 Cal.3d 481, 486 (Lent).)
       Appellate courts have upheld restitution orders in other cases in which the minor
“was not personally or immediately responsible for the victim’s loss.” (In re I. M. (2005)
125 Cal.App.4th 1195, 1210 (I. M.).) A restitution order covering the victim’s funeral
expenses was upheld in I. M., where the victim was shot by a member of the minor’s
criminal street gang in the minor’s presence. The minor was found to be an accessory
after the fact to the murder and to have acted with the specific intent to benefit, promote,
further, or assist a criminal street gang. The appellate court found that the restitution
order served “a rehabilitative purpose by bringing home to the [minor] the consequences
of his gang membership,” because it compelled the minor to “share responsibility for the
gang-related activities in which he in some way participated.” (Ibid.) The restitution
order was also “directly related to [the minor’s] future criminality.” (Ibid.)
       A restitution order compensating an auto dealer for the theft of a vehicle was
upheld in T.C., supra, 173 Cal.App.4th 837, in which the minor admitted possessing the
stolen vehicle but not stealing it. The minor had originally been charged with stealing
that vehicle, and he had admitted stealing a second vehicle. (Id. at p. 841.) The minor
had also been the subject of prior juvenile wardship petitions for vehicle theft and related
offenses. Because the evidence established the minor’s repeated and ongoing
involvement in vehicle theft, the appellate court found that the restitution order was
“reasonably related to future criminality.” (Id. at p. 847.)



                                               6
       Restitution orders have also been upheld as conditions of probation where the loss
was caused by conduct underlying a dismissed or uncharged count, but where the trial
court found that the defendant had in fact caused the loss. (See, e.g., People v. Goulart
(1990) 224 Cal.App.3d 71, 79 [restitution ordered for uncharged thefts where evidence
“clearly” showed defendant’s responsibility for the thefts]; cf. Lent, supra, 15 Cal.3d at
p. 487 [restitution ordered for count of which defendant was acquitted based on evidence
of his culpability presented at probation hearing].)
       In this case, the juvenile court did not find that the minor was responsible for the
damage to Hoang’s vehicle and, as the Attorney General acknowledges, “the juvenile
court was not compensating the victim for the damage to his car.”2 Thus, the restitution
order here cannot be upheld based on the reasoning in the cases discussed above. Unlike
in I. M., the trial court here did not find that the minor had participated in the crime that
caused the victim’s loss, nor that his companions had caused the victim’s loss. And
unlike in T.C., the minor in this case had not committed any prior similar offenses such
that the restitution order could be upheld as reasonably related to future criminality.
       The juvenile court imposed the restitution order because it wanted to hold the
minor “accountable for being somewhere he shouldn’t have been” and for “smoking pot,
which is an illegal activity.” The juvenile court also indicated that the restitution order
was intended to compensate Hoang for the minor’s violation of Hoang’s “property rights,
his ability to feel safe in his own car.” However, the record does not contain any
evidence that Hoang suffered any loss—including any psychological damage—stemming
from the minor’s trespass into Hoang’s vehicle or from the minor’s act of smoking


       2
         As noted above, the juvenile court found it “more likely than not that [the minor]
did not damage the car.” The record supports this finding. Hoang admitted that the
vehicle was not in use at the time of the damage to the LCD panel, that the vehicle had
been parked in the same spot for about a year, and that he had not been inside the vehicle
for a week. The LCD panel had been “forcibly removed” and the data ribbon had been
cut, but neither the minor nor his companion was found with any weapons or contraband.

                                               7
marijuana. (See Carbajal, supra, 10 Cal.4th at p. 1123 [restitution is intended “to make a
victim whole”]; cf. People v. Smith (2011) 198 Cal.App.4th 415, 431 [in criminal cases,
Penal Code section 1202.4 limits restitution orders to the victim’s economic damages;
non-economic damages are only available in cases where the defendant was convicted of
a felony violation of Penal Code section 288].)
       On this record, we conclude that the juvenile court erred by imposing the $300
restitution order.

                                  IV.    DISPOSITION
       The September 22, 2014 order imposing a $300 victim restitution award is
reversed. The juvenile court is directed to vacate the restitution order.




                                              8
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MIHARA, J.




__________________________
GROVER, J.




People v. J.C.
H041519